DETAILED ACTION
	In Reply filed on 6/28/2022 Claims 1-10 and 16-17 are pending, Claims 11-15 and 18-19 are withdrawn. Claims 1-10 and 16-17 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20160136889 (“Rolland et al.”).
Regarding claim 1, Rolland et al. teaches a method of producing an article in an additive manufacturing method (Abstract, “A method of forming a three-dimensional object”) from a precursor ([0018], “the three-dimensional object comprises a polymer blend… formed from the first component and the second component”; [0022], “the second component comprises precursors”), comprising: 
I) depositing a first layer of a free-radically crosslinked build material ([0029], “the first component comprises a free radical polymerizable liquid”; [0217]-[0218], “a resin will have a first component, termed “Part A.”… Part A can react to form a cross-linked polymer network or a solid homopolymer”) corresponding to a first selected cross section of the precursor ([0164], “a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing said second solidifiable component (e.g., a second reactive component) carried in the scaffold in unsolidified and/or uncured form”) on a carrier (Fig. 1, Rolland et al. teaches depositing a first layer of a free-radically crosslinked build material corresponding to a first selected cross section of the precursor on a carrier); 
II) depositing a further layer of the free-radically crosslinked build material corresponding to a further selected cross section of the precursor onto the first layer or another previously applied layer of the free-radically crosslinked build material (Fig. 1, Rolland et al. teaches depositing a first layer of a free-radically crosslinked build material corresponding to another selected cross section of the precursor onto the first layer); 
Ill) repeating step II) until the precursor is formed ([0164], “irradiating the build region with light to form a solid polymer scaffold from the first component and also advancing (typically lowering) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing said second solidifiable component (e.g., a second reactive component) carried in the scaffold in unsolidified and/or uncured form”); 
wherein the depositing of the free-radically crosslinked build material at least in step II) comprises exposing and/or irradiating a selected region of a free-radically crosslinkable build material corresponding to the respectively selected cross section of the precursor to produce the free-radically crosslinked build material ([0164], “irradiating the build region with light to form a solid polymer scaffold); 
wherein the carrier is disposed within a container providing the free-radically crosslinkable build material (Fig. 1, Rolland et al. teaches the carrier is disposed within a container providing the free-radically crosslinkable build material), wherein the carrier is vertically raiseable counter to the direction of gravity ([0164], “advancing (typically lowering) the carrier away from the build surface”) and wherein the carrier is additionally raised by a predetermined distance prior to each step II) ([0199], “the upstroke distance of travel is from 0.02 or 0.2 millimeters (or 20 or 200 microns) to 1 or 10 millimeters (or 1000 to 10,000 microns). The distance of travel of the downstroke may be the same as, or less than, the distance of travel of the upstroke, where a lesser distance of travel for the downstroke serves to achieve the advancing of the carrier away from the build surface as the three-dimensional object is gradually formed”), such that a layer of the free-radically crosslinkable build material forms below a lowermost layer of the build material as viewed in a vertical direction (Fig. 1, Rolland et al. teaches a layer of the free-radically crosslinkable build material forms below a lowermost layer of the build material as viewed in a vertical direction); 
wherein the free-radically crosslinkable build material comprises a thermoplastic free-radically crosslinkable polyurethane having a urethane group content of > 5% by weight (Rolland teaches a polymerizable liquid comprises at least a first component and a second component ([0019], “the polymerizable liquid comprises from 1, 2 or 5 percent by weight to 20, 30, 40, 90 or 99 percent by weight of the first component; and from 1, 10, 60, 70 or 80 percent by weight to 95, 98 or 99 percent by weight of the second component”), wherein the first component can be a reactive blocked diisocyanate such as methylene diphenyl diisocyanate ([0014], “the first component comprises a blocked or reactive blocked prepolymer… the reactive blocked component comprises a reactive blocked diisocyanate and/or chain extender, alone or in combination with a reactive blocked prepolymer…”; [0095], “Common examples of suitable isocyanates include, but are not limited to, methylene diphenyl diisocyanate (MDI)…”). Free-radically crosslinkable build material is equivalent to the blocked or reactive blocked prepolymer, because as shown in reactions from Page 20 and 21 of Rolland, Methacrylate Blocked Polyurethane (ABPU) is a reactive blocked prepolymer which can be polymerized to form thermoplastic polyurethane. In ABPU, the urethane group content is greater 5% by weight, as shown in calculation below) and a photoinitiator ([0042], “a photoinitiator”); 
                
                    
                        
                            
                                
                                    M
                                
                                
                                    U
                                    r
                                    e
                                    t
                                    h
                                    a
                                    n
                                    e
                                
                            
                        
                        
                            
                                
                                    M
                                
                                
                                    A
                                    B
                                    P
                                    U
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    12
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    C
                                    +
                                    16
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    O
                                    +
                                    14
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    N
                                
                            
                            *
                            2
                        
                        
                            748
                            g
                            /
                            m
                            o
                            l
                        
                    
                    =
                    11
                    %
                
            
                
                    
                        
                            M
                        
                        
                            U
                            r
                            e
                            t
                            h
                            a
                            n
                            e
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            M
                        
                        
                            A
                            B
                            P
                            U
                        
                    
                     
                    a
                    r
                    e
                     
                    t
                    h
                    e
                     
                    m
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                    s
                     
                    o
                    f
                     
                    u
                    r
                    e
                    t
                    h
                    a
                    n
                    e
                     
                    g
                    r
                    o
                    u
                    p
                     
                    a
                    n
                    d
                     
                    A
                    B
                    P
                    U
                    ,
                     
                    r
                    e
                    s
                    p
                    e
                    c
                    t
                    i
                    v
                    e
                    l
                    y
                
            
wherein the free-radically crosslinkable build material is heated in step II) to a processing temperature greater than a melting point of the free-radically crosslinkable polyurethane ([0020], “the irradiating step generates heat from the polymerization of the first component in an amount sufficient to thermally solidify or polymerize the second component (e.g., to a temperature of 50 or 80 to 100° C., for polymerizing polyurethane”); 
and wherein, after step Ill), the article is formed by performing step IV): 
IV) performing a chemical reaction in the precursor obtained after step Ill) to obtain the article ([0248], “heating or microwave irradiating the three-dimensional intermediate sufficiently to form the three-dimensional product from the three-dimensional intermediate (without wishing to be bound to any particular mechanism, the heating or microwave irradiating may cause the chain extender to react with the blocked or reactive blocked prepolymer or an unblocked product thereof)”).
Regarding claim 3, Rolland et al. teaches the free-radically crosslinkable build material comprises further functional groups in blocked or unblocked form other than free-radically crosslinkable functional groups that are reactive towards functional groups other than free-radically crosslinkable functional groups for increasing mechanical strength in the build material ([0358], “3D formed objects may have any of the shapes or structures described above and may comprise or consist of or consist essentially of a plurality of different materials in different regions of the 3D formed object with different tensile strength… 3D formed objects may include multiple materials (which may, for example, be a thermoplastic or thermoset polyurethane, polyurea, or copolymer thereof or silicone rubber or epoxy or combination of the foregoing)”).
Regarding claim 4, Rolland et al. teaches the free- radically crosslinkable build material comprises a polyamine component ([0043], “a polyamine”).
Regarding claim 5, Rolland et al. teaches the free- radically crosslinkable build material comprises blocked or unblocked NCO groups ([0014], “a reactive blocked diisocyanate”).
Regarding claim 8, Rolland et al. teaches the free- radically crosslinkable build material contains groups having Zerewitinoff-active hydrogen atoms ([0385], “Many photoinitiators may be used in combination with amines. Here the photoinitiators in the excited state serve to abstract a hydrogen atom from the amine, thus generating an active radical.”) and further comprising a blocking agent wherein the blocking agent is an isocyanate ([0014], “a reactive blocked diisocyanate”).
Regarding claim 9, Rolland et al. teaches in step II), a multitude of energy beams simultaneously exposes and/or irradiates the selected region of the additional layer of the free-radically crosslinkable build material corresponding to the respectively selected cross section of the precursor ([0145], “the radiation source is an actinic radiation source, such as one or more light sources”; [0164], “irradiating the build region with light to form a solid polymer scaffold from the first component and also advancing (typically lowering) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing said second solidifiable component (e.g., a second reactive component) carried in the scaffold in unsolidified and/or uncured form”).
Regarding claim 10, Rolland et al. teaches in step IV), the performing of the chemical reaction includes heating to a temperature above the melting point of the free-radically crosslinkable polyurethane ([0020], “the irradiating step generates heat from the polymerization of the first component in an amount sufficient to thermally solidify or polymerize the second component (e.g., to a temperature of 50 or 80 to 100° C., for polymerizing polyurethane, polyurea, or copolymer thereof (e.g., poly(urethane-urea))” Rolland et al. teaches heating the free-radically crosslinkable polyurethane in the polymerizable liquid. Since the polymerizable liquid is in liquid form and polyurethane is a component of the polymerizable liquid, Rolland et al. implies that the polyurethane is in liquid form before heating. Since the heating serves to solidify the second component including polyurethane, Rolland et al. teaches heating at a temperature above the melting point of the free-radically crosslinkable polyurethane).
Regarding claim 16, Rolland teaches that it’s preferable that the free-radically crosslinkable polyurethane at the processing temperature has a lower viscosity ([0210], “In general, lower viscosity polymerizable liquids are more amenable to higher speeds, particularly for fabrication of articles with a large and/or dense cross section”), and that the free-radically crosslinkable polyurethane at the processing temperature has a viscosity of ≤ 10,000 mPas ([0036], “the polymerizable liquid (or “dual cure resin”) has a viscosity of 100, 200, 500 or 1,000 centipoise or more at room temperature and/or under the operating conditions of the method, up to a viscosity of 10,000, 20,000, or 50,000 centipoise or more, at room temperature and/or under the operating conditions of the method.”). 
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20160136889 (“Rolland et al.”), in view of evidentiary reference Applied Plastics Engineering Handbook.
Regarding claim 2, Rolland et al. teaches the free-radically crosslinkable build material comprises a thermoplastic free-radically crosslinkable polyurethane ([0120], “Photocurable thermoplastic polyurethane”) having a melting point or softening point of > 50⁰C (Applied Plastics Engineering Handbook Table 5.4. Glass Transition and Crystal Melting Temperatures).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160136889 (“Rolland et al.”), in view of US Pub. No. 20050209361 (“Detrembleur et al.”).
Regarding claim 6, Rolland et al. does not explicitly teach the free- radically crosslinkable build material comprises an isocyanate trimerization catalyst.
However, Detrembleur et al. teaches the free-radically crosslinkable build material comprises an isocyanate trimerization catalyst ([0090]).
Rolland et al. and Detrembleur et al. are both considered to be analogous to the claimed method because they are in the same field of radiation curable polymer. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the build material in Rolland et al. to incorporate the isocyanate trimerization catalyst as taught by Detrembleur et al. in order to improve reaction efficiency (Detrembleur et al., [0090]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160136889 (“Rolland et al.”), in view of GB. 899948 (“Hulse”).
Regarding claim 7, Rolland et al. teaches the free- radically crosslinkable build material comprises groups having Zerewitinoff-active hydrogen atoms ([0385], “Many photoinitiators may be used in combination with amines. Here the photoinitiators in the excited state serve to abstract a hydrogen atom from the amine, thus generating an active radical.”) and tin salts ([0096]). However, Rolland et al. does not explicitly teach cyclic tin compound.
Hulse teaches cyclic tin compounds of the formula F-I, F-II, F-Ill, or a combination thereof: 
 
    PNG
    media_image1.png
    121
    502
    media_image1.png
    Greyscale

wherein: D is -O-, -S- or -N(R1)-, where R1 is a saturated or unsaturated, linear or branched, aliphatic or cycloaliphatic radical or an optionally substituted aromatic or araliphatic radical which has up to 20 carbon atoms and optionally comprises heteroatoms from the group of oxygen, sulfur, nitrogen, or is hydrogen or the radical 
    PNG
    media_image2.png
    94
    115
    media_image2.png
    Greyscale
or R1 and L3 together are -Z-L5-; 
D* is -0- or -S-; 
X, Y and Z are identical or different radicals selected from alkylene radicals of formulae -C(R2)(R3)-, -C(R2)(R3)-C(R4)(R5)- or -C(R2)(R3)-C(R4)(R5)-C(R6)(R7)- or ortho-arylene radicals of formulae  
    PNG
    media_image3.png
    107
    294
    media_image3.png
    Greyscale
where R2 to R11 are independently saturated or unsaturated, linear or branched, aliphatic or cycloaliphatic or optionally substituted aromatic or araliphatic radicals which have up to 20 carbon atoms and optionally comprise heteroatoms from the group of oxygen, sulfur, nitrogen, or are hydrogen;
L1, L2 and L5 are independently -O-, -S-, -OC(=O-), -OC(=S-)-, -SC(=O-), -SC(=S)-, -OS(=O)2O-, -OS(=O)2-, or -N(R12)-, where R12 is a saturated or unsaturated, linear or branched, aliphatic or cycloaliphatic radical or an optionally substituted aromatic or araliphatic radical which has up to 20 carbon atoms and optionally comprises heteroatoms from the group of oxygen, sulfur, nitrogen, or is hydrogen; 
L3 and L4 are independently -OH, -SH, -OR13, a halogen, -OC(=O)R14, -SR15, - OC(=S)R16, -OS(=0)2OR17, -OS(=0)2R18 or -NR19R20, or L3 and L4 together represent -L1-X-D-Y-L2-, where R13 to R20 are independently saturated or unsaturated, linear or branched, aliphatic or cycloaliphatic or optionally substituted aromatic or araliphatic radicals which have up to 20 carbon atoms and optionally comprise heteroatoms from the group of oxygen, sulfur, nitrogen, or are hydrogen (Page 4, Example 2).
Rolland et al. and Hulse are both considered to be analogous to the claimed method because they are in the same field of reaction of organic isocyanate involving tin compound as catalyst. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stannous catalyst in Rolland et al. to incorporate the cyclic tin compound as taught by Hulse in order to improve reaction efficiency (Hulse, Page 1, Col. 1, Paragraph 2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160136889 (“Rolland et al.”), in view of US Pub. No. 20180148585 (“Eckel”)
Regarding claim 17, Rolland does not disclose the photoinitiator at the processing temperature has a half-life for its thermal degradation of 1 hour. 
Eckel teaches a polymerizing mixture, comprising a photoinitiator that is 2-hydroxy-2-methylpropiophenone ([0073], “the photoinitiator generates free radicals by intramolecular bond cleavage or intermolecular hydrogen abstraction when exposed to light having a wavelength from about 200 nm to about 500 nm. The photoinitiator may be selected from the group consisting of… 2-hydroxy-2-methylpropiophenone…”). Since the half-life of the photoinitiator is a property, it’s inherent that if a mixture contains 2-hydroxy-2-methylpropiophenone as a photoinitiator, it would also have the claimed property. See MPEP 2112.01. 
	Rolland et al. and Eckel are both considered to be analogous to the claimed method because they are in the same field of additive manufacturing. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified polymerizing mixture in Rolland et al. to incorporate a photoinitiator that is 2-hydroxy-2-methylpropiophenone as taught by Eckel, since it’s known in the art that using different photoinitiators can result in different reaction rates (Eckel, [0170]), and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results. MPEP 2143.02
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that reference US 2016/0136889 (“Rolland”) does not disclose the limitation “the free-radically crosslinkable build material comprises a thermoplastic free-radically crosslinkable polyurethane having a urethane group content of > 5% by weight”. 
The examiner respectfully disagrees. Rolland teaches a polymerizable liquid comprises at least a first component and a second component ([0019], “the polymerizable liquid comprises from 1, 2 or 5 percent by weight to 20, 30, 40, 90 or 99 percent by weight of the first component; and from 1, 10, 60, 70 or 80 percent by weight to 95, 98 or 99 percent by weight of the second component”), wherein the first component can be a reactive blocked diisocyanate such as methylene diphenyl diisocyanate ([0014], “the first component comprises a blocked or reactive blocked prepolymer… the reactive blocked component comprises a reactive blocked diisocyanate and/or chain extender, alone or in combination with a reactive blocked prepolymer…”; [0095], “Common examples of suitable isocyanates include, but are not limited to, methylene diphenyl diisocyanate (MDI)…”). Free-radically crosslinkable build material is equivalent to the blocked or reactive blocked prepolymer, because as shown in reactions from Page 20 and 21 of Rolland, Methacrylate Blocked Polyurethane (ABPU) is a reactive blocked prepolymer which can be polymerized to form thermoplastic polyurethane. In ABPU, the urethane group content is greater 5% by weight, as shown in calculation below:
                
                    
                        
                            
                                
                                    M
                                
                                
                                    U
                                    r
                                    e
                                    t
                                    h
                                    a
                                    n
                                    e
                                
                            
                        
                        
                            
                                
                                    M
                                
                                
                                    A
                                    B
                                    P
                                    U
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    12
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    C
                                    +
                                    16
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    O
                                    +
                                    14
                                    g
                                    /
                                    m
                                    o
                                    l
                                     
                                    N
                                
                            
                            *
                            2
                        
                        
                            748
                            g
                            /
                            m
                            o
                            l
                        
                    
                    =
                    11
                    %
                
            
                
                    
                        
                            M
                        
                        
                            U
                            r
                            e
                            t
                            h
                            a
                            n
                            e
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            M
                        
                        
                            A
                            B
                            P
                            U
                        
                    
                     
                    a
                    r
                    e
                     
                    t
                    h
                    e
                     
                    m
                    o
                    l
                    e
                    c
                    u
                    l
                    a
                    r
                     
                    w
                    e
                    i
                    g
                    h
                    t
                    s
                     
                    o
                    f
                     
                    u
                    r
                    e
                    t
                    h
                    a
                    n
                    e
                     
                    g
                    r
                    o
                    u
                    p
                     
                    a
                    n
                    d
                     
                    A
                    B
                    P
                    U
                    ,
                     
                    r
                    e
                    s
                    p
                    e
                    c
                    t
                    i
                    v
                    e
                    l
                    y
                
            

Applicant argues that reference US 2016/0136889 (“Rolland”) does not disclose the limitation “the free-radically crosslinkable polyurethane has a melting point or softening point of > 50⁰C” because Applicant argues that “the first component of Rolland has a melting or softening temperature below 50 ⁰C” in order to “generate sufficient heat to raise the temperature to 50⁰C”.
The Examiner respectfully disagrees. Rolland discloses a polymerizable liquid comprise a first component, which can be free-radically crosslinkable polyurethane, which has a melting point at 190⁰C according to Applied Plastics Engineering Handbook. Since the physical property of a component of a solution does not dictate the physical property of the solution, the polymerizable mixture taught by Rolland can have different melting point from its component. Therefore, Rolland teaches a free-radically crosslinkable polyurethane, which inherently has a melting point greater than 50⁰C, in a polymerizable liquid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744